Citation Nr: 9929704	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  92-17 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to December 
1976.

This appeal arises from a January 1991 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
vericose veins of the left leg, and denied claims of 
entitlement to service connection for a skin condition and 
PTSD.  The veteran appealed both denials.  In August 1994, 
the Board remanded both claims for additional development, 
and after the additional development was carried out, the RO 
affirmed its denials in May 1996.  In October 1996, the Board 
granted service connection for seborrheic dermatitis, and 
again remanded the claim for PTSD to the RO for additional 
development.  In April 1999, after the requested development 
was carried out, the RO affirmed its denial.


FINDINGS OF FACT

1.  The veteran did not engage in combat.

2.  The veteran's PTSD has not been attributed to a verified 
inservice stressor. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record includes medical diagnoses of PTSD linked to his 
service.  The veteran has put forth assertions regarding a 
stressor during his service.  As a preliminary matter, the 
Board finds that the veteran's claim is plausible and capable 
of substantiation and is thus well grounded within the 
meaning of 38 U.S.C.A.            § 5107(a).  Further, in 
view of the efforts by the RO to verify the claimed stressor 
and the fact that a VA examination has been conducted in 
connection with the veteran's claim, the Board believes no 
further assistance to the veteran is required in order to 
comply with the duty to assist as mandated by 38 U.S.C.A. § 
5107(a).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Applicable 
regulations provide that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125, a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f). 

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(f); see also Hayes v. Brown, 5 
Vet. App. 60, 66 (1993). 

The evidence necessary to establish the incurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the veteran was "engaged in combat with the enemy."  
See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  In this case, 
the veteran does not argue, and the evidence, including a 
review of the information contained in the veteran's 
personnel record (DA Form 20) and his discharge (DD Form 
214), does not show, that he participated in combat.  In 
addition, the sole claimed stressor is not related to combat.  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  In such cases, the record must contain service 
records or other corroborative evidence which substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See Cohen v. Brown, 10 
Vet. App. 128, 147 (1997).  
In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the U.S. 
Court of Appeals for Veterans Claims (Court) stated that 
"the absence of corroboration in the service records, when 
there is nothing in the available records that is 
inconsistent with other evidence, does not relieve the BVA of 
its obligations to assess the credibility and probative value 
of the other evidence."  West, Zarycki and Doran cited a 
provision of the VA ADJUDICATION PROCEDURE MANUAL M21-1 ("MANUAL 
21-1") which has now been revised as to "Evidence of 
Stressors in Service" to read, in part, ... 
"[C]orroborating evidence of a stressor is not restricted to 
service records, but may be obtained from other sources."  
Since the MANUAL 21-1 October 1995 revision, the Court has 
held that the requirement in 38 C.F.R. § 3.304(f) for 
"credible supporting evidence" means that the "appellant's 
testimony, by itself, cannot establish the occurrence of a 
noncombat stressor."  See Moreau v. Brown, 9 Vet. App. 389, 
395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996); 
see also Cohen, 10 Vet. App. at 147.

In this case, a review of the veteran's written statements, 
and the hearing transcript from his November 1991 hearing, 
shows that he alleges that he has PTSD as the result of 
witnessing the electrocution of a fellow soldier 
(alternatively identified as "William Davidson" and 
"William A. Davidson, Jr.") who was killed while working on 
a telephone line in Saigon.  The veteran initially stated 
that the claimed stressor occurred sometime between February 
and August of 1966, but has recently (in a letter received in 
June 1998) stated that it occurred on February 20, 1966.  

The veteran's personnel record (DA Form 20) shows that he 
served in Vietnam from January 23, 1966 to January 10, 1967, 
and that he was attached to HHC (headquarters and 
headquarters company), 506th QM (quartermaster) Depot 
(redesignated the "506th Field Depot" in July 1966).  His 
principal duty was radio operator, except for the period from 
December 10, 1966 to January 10, 1967, during which time his 
principal duty was radio relay and carrier attendant.  His DD 
Form 214 shows that his military occupation specialty was 
multichannel communication equipment operator.

As noted at the outset, the claims file includes medical 
diagnoses of PTSD related to witnessing the electrocution of 
a soldier in Vietnam (competing diagnoses include major 
depression, intermittent explosive disorder and an antisocial 
personality disorder).  However, under the circumstances, in 
order for a grant of service connection for PTSD to be 
warranted there must be credible evidence linking the PTSD to 
a verified inservice stressor.  In this case, despite the 
efforts of the RO, there has been no official verification of 
the claimed stressor.  In this regard, the Board initially 
notes that the veteran has most recently (in a letter 
received in June 1998) identified the soldier whom he asserts 
he saw electrocuted as "William A. Davidson, Jr.," and 
stated that the date of his electrocution was February 20, 
1966.  However, in previous written statements he has stated 
that he could not be entirely certain as to the spelling of 
the soldier's name.  A review of the claims file shows that 
the RO has attempted to verify the claimed stressor by 
contacting several government entities, to include the 
National Personnel Records Center (NPRC), the National 
Archives and Records Administration (NARA), and the U.S. 
Armed Service Center for Research of Unit Records 
(USASCRUR)).  In each case, the RO was unable to verify the 
claimed stressor.  Of particular note, the RO obtained 
Morning Reports (MR's) for the veteran's unit while he was in 
Vietnam for the period from March to August of 1966 (the time 
frame specified by the veteran in a letter received in May 
1995).  However, the MR's do not show that any member of the 
veteran's unit named William Davidson (or any member of that 
unit with a similar sounding name) died, nor do the MR's show 
that any member of that unit died of electrocution.  Although 
the USASCRUR was able to verify that a soldier with a similar 
sounding name, "William A. Davison, Jr.," died in Vietnam 
on February 20, 1966, in a letter dated in May 1996, the 
USASCRUR stated that this soldier died of small arms fire, 
and that he was a member of the 1st Cavalry Division.  This 
soldier is therefore not shown to have been a member of the 
veteran's unit, and as the circumstances of his death do not 
match the veteran's description of his stressor, the Board 
finds that the death of "William A. Davison, Jr.," as 
discussed by the USASCRUR, does not serve to verify the 
claimed stressor.  The Board further notes that in its May 
1996 letter, the USASCRUR stated that, "no other William 
Davison's are listed as KIA (killed in action) during [the 
veteran's] Vietnam service."  Finally, in September 1998, 
the RO sought to obtain additional details of the death of 
the aforementioned soldier named William A. Davison, Jr. from 
NARA.  However, in a response received in December 1998, NARA 
stated that they were unable to identify this soldier from 
the furnished information.

The Board acknowledges the veteran's assertions regarding the 
inservice incident and the difficulty in recalling an event 
that occurred over thirty years ago.  However, despite two 
Board remands to the RO and the additional development 
undertaken by the RO pursuant to those remands, VA has been 
unable to verify the claimed stressor.  In addition, the 
Board notes that although the veteran stated at his hearing 
that he received an electric shock during his attempt to 
rescue the electrocuted soldier, there is no objective 
evidence showing that the veteran received an electric shock.  
Specifically, the veteran's service medical records do not 
show treatment for any condition which could reasonably be 
viewed as treatment for an electric shock, to include 
treatment for burns, during his Vietnam service.  Under the 
circumstances, the Board must conclude that there is not 
enough information available to verify the alleged stressor.

To the extent that any of the medical records in the claims 
file discuss the veteran's PTSD in connection with his 
service, it is clear that such medical discussion is based 
entirely on verbal history as reported by the veteran, and as 
the claims folder lacks credible supporting evidence that the 
claimed stressor actually occurred, the Board is not required 
to accept any conclusions as to causation in these opinions.  
See West v. Brown, 7 Vet. App. 70, 77-78 (1994); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  As unsupported 
conclusions, these opinions are insufficient to warrant a 
grant of service connection for PTSD.  See Moreau v. Brown, 9 
Vet. App. 389, 396 (1996) [something more than medical nexus 
evidence is required to fulfill the requirement for 
"credible supporting evidence."]; see also Dizoglio v. 
Brown, 9 Vet. App. 163, 166  (1996).  With no credible 
supporting evidence of the claimed stressor, the Board finds 
that the preponderance of the evidence is against entitlement 
to service connection for PTSD. 

The Board considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
appellant's claim for PTSD, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

